--------------------------------------------------------------------------------

EXHIBIT 10.2
 
*TEXT OMITTED AND FILED SEPARATELY. CONFIDENTIAL TREATMENT REQUESTED BY
ELECTRONIC CLEARING HOUSE, INC. UNDER 17 C.F.R. SECTIONS 200.80(b)(4) 200.83 AND
240.24b-2
 

SETTLEMENT AND LICENSE AGREEMENT


THIS SETTLEMENT AND PATENT LICENSE AGREEMENT (the “Settlement and License
Agreement”) is entered on April 3, 2006 (the “Effective Date”) by and among LML
Patent Corp., a Delaware corporation having its principal place of business at
Corporation Trust Centre, 1209 Orange Street, City of Wilmington, County of New
Castle, Delaware, 19801 (“LICENSOR”), and Electronic Clearing House, Inc., a
Nevada corporation having its principal place of business at 730 Paseo
Camarillo, Camarillo, California 93010 and its wholly-owned subsidiary
Xpresschex, Inc., a New Mexico corporation having its principal place of
business at 215 Central NW, Suite 3A, Albuquerque, New Mexico 87102
(collectively “ECHO” and/or the “LICENSEE”).


RECITALS


WHEREAS, LICENSOR owns rights in certain U.S. Patents related to making, using,
offering for sale and selling Electronic Check Conversion systems and services
in the Direct Consumer Field; and
WHEREAS, LICENSOR filed suit against LICENSEE in the United States District
Court for the District of Delaware, Case No. CA-04-858, alleging infringement of
certain LICENSOR patents by certain of LICENSEE’s products, systems and/or
services (“Delaware Litigation”).
WHEREAS, LICENSOR desires to grant to LICENSEE, and LICENSEE desires to obtain
from LICENSOR, a license for the right to use the invention of LICENSOR’s
patents for use in connection with all the transactions in which LICENSEE is
involved in the Direct Consumer Field; and the parties desire to settle the
litigation between them.
NOW, THEREFORE, in consideration of the covenants contained in this Settlement
and License Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:


1.
DEFINITIONS.

 
The following terms, when used in this Settlement and License Agreement with
initial capital letters, shall have the respective meanings set forth in this
Section 1.
 

 
1.1.
“Affiliate” means, with respect to any party to this Settlement and License
Agreement, any Person that, directly or indirectly, controls, is controlled by,
or is under common control with, such Party, such as parents, subsidiaries and
sister corporations.

 

 
1.2.
“Acquirer Processor” means the role of accepting transactions from a merchant
prior to submission to Visa and then submitting them to Visa for qualification
under the Visa POS Check program.

 

 
1.3.
“ACH” means the Automated Clearing House.

 

--------------------------------------------------------------------------------


 
*TEXT OMITTED AND FILED SEPARATELY. CONFIDENTIAL TREATMENT REQUESTED BY
ELECTRONIC CLEARING HOUSE, INC. UNDER 17 C.F.R. SECTIONS 200.80(b)(4) 200.83 AND
240.24b-2
 

 
1.4.
“ACH Processor” means a party which processes ACH files and/or items on behalf
of one of the participants in the ACH system provided that the party did not
perform the ECC function.

 

 
1.5.
“Capture Service Provider” means the service of capturing and storing the check
data upon electronic submission to a data center and the transfer of files of
captured data on a routine basis for ACH submission by another party.

 

 
1.6.
“Confidential Information” has the meaning set forth in Section 6.

 

 
1.7.
“Consumer” means any entity which either:

 

 
(a)
purchases or offers to purchase goods or services from a Merchant; or

 

 
(b)
settles all or part of a payment obligation other than the purchase of goods and
services, including, without limitation, the payment of taxes, duties, fees and
fines.

 

 
1.8.
“Direct Consumer Field” means the field of use in which a Consumer effects a
transaction through the action of a natural person at the physical business
premises of a Merchant and the use of ECC, also called point-of-purchase
transaction. The NACHA standard entry class code for a Direct Consumer Field
transaction is “POP.”

 

 
1.9.
“Effective Date” has the meaning set forth in the preamble.

 

 
1.10.
“ECC” is the acronym for “Electronic Check Conversion” and means the process or
system by which a paper check is converted to an electronic transaction.

 

 
1.11.
“Final Judgment” is the decision of the District Court for the District of
Delaware in Case No. CA-04-858.

 

 
1.12.
“Funds Transfer” means, with respect to any transaction, the transfer of funds
from the banking account of the Consumer that is a party to such transaction to
the banking account of the Merchant that is a party to such transaction and vice
versa.

 

 
1.13.
“Gross Revenue” means the total revenue received by LICENSEE for serving as an
Acquirer Processor and/or a Third Party Processor for any Visa ECC Transaction.

 

 
1.14.
“ISO” means Independent Sales Organization.

 

 
1.15.
“Licensed Activity” means making, using, offering for sale or selling one or
more steps of ECC in the Direct Consumer Field.

 

 
1.16.
“Licensed Patents” means any and all LICENSOR patents, including but not limited
to U.S. Patent Nos. 6,354,491; 6,283,366; 6,164,528; and 5,484,988, to the
extent necessary to perform ECC in the Direct Consumer Field. Such patents
include any such patents currently owned or controlled by LICENSOR and any such
patents later acquired by, granted to or controlled by LICENSOR.

 

 
1.17.
“License Term” means the time period beginning on the Effective Date and ending
on January 16, 2013.

 

 
1.18.
“LICENSOR” means LML Patent Corp. and any entity controlled by LICENSOR. For
purposes of this Settlement and License Agreement, “control” of an entity means
the ability, directly or indirectly, to direct and manage the activities of such
entity.

 

 
1.19.
 “Merchant” means any entity which offers ECC services to Consumers in
connection with the purchase of goods or services or uses ECC to effectuate a
Funds Transfer.

 

 
1.20.
“Merchant Account Information” means the electronic form of information relating
to the bank and banking account of a Merchant.

 
2

--------------------------------------------------------------------------------


 
*TEXT OMITTED AND FILED SEPARATELY. CONFIDENTIAL TREATMENT REQUESTED BY
ELECTRONIC CLEARING HOUSE, INC. UNDER 17 C.F.R. SECTIONS 200.80(b)(4) 200.83 AND
240.24b-2
 

 
1.21.
“Non-Visa ECC Transaction” means any ECC transaction in the Direct Consumer
Field that is not a Visa ECC Transaction.

 

 
1.22.
“Participating Transaction” means those check transactions that are processed in
the Visa POS Check program that go directly from Visa to the bank where the
check writer’s checking account resides and, where upon verification of funds,
clearance of the check occurs from the check writer’s bank through the Visa
network rather than through the ACH, independent of LICENSEE.

 

 
1.23.
“Parties” means LICENSOR and LICENSEE, collectively.

 

 
1.24.
“Party” means each of LICENSOR and LICENSEE, individually.

 

 
1.25.
“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization or similar organization or any other legal entity.

 

 
1.26.
“Territory” means the United States of America, its territories and possessions,
including, without limitation, the District of Columbia and the Commonwealth of
Puerto Rico;

 

 
1.27.
“Third Party Processor” means the entity that clears ECC transactions under the
VISA POS Check service through the ACH in those cases where the check
transactions first went to Visa for clearance through the Visa Network but could
not be cleared by through the Visa network.

 

 
1.28.
“Visa ECC Transaction” means any ECC transaction processed through the Visa
network (a.k.a. the Visa Net).

 

 
1.29.
“Visa POS Check Guarantee” means a transaction that has been processed through
the Visa POS Check program and the merchant or bank have requested that LICENSEE
guarantee the transaction in addition to performing the ECC function.

 
2.
SETTLEMENT OF THE LITIGATION.

 

 
2.1.
Stipulated Dismissal. Within three (3) business days of the receipt of the
release fee payment specified in Section 5.1, the parties shall file with the
Court a Stipulated Dismissal with prejudice substantially in the form attached
hereto as Exhibit 1 and LICENSOR shall send a letter to the Special Discovery
Master substantially in the form attached hereto as Exhibit 2. In addition.
LICENSEE need not produce the documents that are the subject of Special
Discovery Master Order No. 5 and LICENSEE’s objections thereto (DI 362).

 

 
2.2.
No Award of Fees or Costs. Each party shall bear responsibility for its own
costs and fees associated with the litigation and no request, motion, petition
or otherwise for such fees and/or costs shall be made to the Court.

 

 
2.3.
No Admissions of Liability. By entering into this Settlement and License
Agreement, LICENSEE is not making any admissions of liability.

 

 
2.4.
No Attempt To Invalidate. LICENSEE agrees that, in absence of a subpoena or
court order requiring its participation or support, it shall not take any
action, participate in or support any suit, claim, action, litigation,
administrative proceedings, or proceeding of any nature brought by or against
LICENSOR that concerns or challenges the validity or enforceability of the
Licensed Patents, unless such suit, claim, action, litigation or proceedings to
enforce one or more of the Licensed Patents is brought by LICENSOR or its
successors, assigns, Affiliates, or licensees against LICENSEE, or places
LICENSEE in a reasonable apprehension of being sued on one or more of the
Licensed Patents.

 

 
2.5.
Retention of Jurisdiction to Enforce This Agreement. Except as provided under
Section 9.2, the United States District Court for the District of Delaware shall
retain jurisdiction for purposes of enforcing the terms of this Settlement and
License Agreement.

 
3

--------------------------------------------------------------------------------


 
*TEXT OMITTED AND FILED SEPARATELY. CONFIDENTIAL TREATMENT REQUESTED BY
ELECTRONIC CLEARING HOUSE, INC. UNDER 17 C.F.R. SECTIONS 200.80(b)(4) 200.83 AND
240.24b-2
 
3.
LICENSE OF RIGHTS.

 

 
3.1.
License Grant. LICENSOR hereby grants to LICENSEE, and LICENSEE hereby accepts
from LICENSOR, a personal, non-exclusive, license under the Licensed Patents to
perform the Licensed Activity in the Territory during the License Term.

 

 
3.2.
No Transfer Of License Grant. Except as expressly provided for in Section 10.2,
the license granted hereunder is not assignable or transferable.

 

 
3.3.
No Implied License. Except as expressly provided herein, nothing in this
Settlement and License Agreement is intended to grant any rights or license,
express or implied, to either Party in or to any intellectual property owned,
licensed or controlled by the other Party.

 

 
3.4.
No License To Other Fields Of Use. Nothing in this Settlement and License
Agreement is intended to grant, nor should anything in this Settlement and
License Agreement be construed to grant, any rights or license, express or
implied, to perform ECC in any field of use other than the Direct Consumer
Field.

 

 
3.5.
Covenant Not to Sue. Subject to and except as set forth in Section 5.3, LICENSOR
covenants not to sue Persons, including VISA, banks, ISO’s, processors or
merchants, using LICENSEE’S ECC Direct Consumer Field products, services or
systems based on an allegation that the use of LICENSEE’S ECC Direct Consumer
Field products, services or systems infringes whether by inducing infringement,
contributorily infringing or directly, one or more of the Licensed Patents. All
Visa ECC Direct Consumer Field transactions processed by merchants, banks,
processors or ISO’s, provided that such merchants, banks, processors or ISO’s
had designated LICENSEE as their third-party processor, as defined in Exhibit 4,
including without limitation Participating Transactions, as identified in
Exhibit 4 as transaction 9, are covered by this covenant. Within thirty (30)
days of the Effective Date, LICENSEE shall provide to LICENSOR a list containing
the names and addresses of all such banks, ISO’s processors and merchants, and
shall update this list once per quarter at the time the report of Section 5.4 is
sent to LICENSOR. Nothing herein, however, shall preclude or is intended to
preclude LICENSOR from asserting, in litigation or otherwise, the Licensed
Patents against such Persons based on the use by such Persons of ECC products,
services or systems that are not connected to or reliant upon the LICENSEE as an
Acquirer Processor and/or Third Party Processor for a portion of their
transaction activity. Moreover, nothing herein shall preclude or is intended to
preclude LICENSOR from asserting, in litigation or otherwise, the Licensed
Patents against such Persons if LICENSEE is not abiding by the defined royalty
arrangements as set forth in Section 5.3 for ECC transactions performed in whole
or in part by such Persons.

 
4.
RELEASE.

 

 
4.1.
LICENSOR, for itself and its successors, assigns, Affiliates, and licensees,
hereby releases and forever discharges LICENSEE and any parents, subsidiaries,
Affiliates, directors, officers, employees, agents, shareholders and customers
from any and all causes of action (including all demands, damages of any type or
kind, debts, liabilities, accounts, costs, expenses, liens, obligations,
injunctive relief, fees, actions, causes of action (at law, in equity, under
federal or state law, in any kind of forum), suits, promises, rights, rights to
subrogation, rights to contribution, and remedies of any nature whatsoever) in
law or at equity related to the Licensed Patents, whether known or unknown,
which may have arisen prior to the Effective Date.

 

 
4.2.
LICENSEE, for itself and its successors, assigns, Affiliates, and licensees,
hereby releases and forever discharges LICENSOR and any parents, subsidiaries,
Affiliates, directors, officers, employees, agents and shareholders from any and
all causes of action (including all demands, damages of any type or kind, debts,
liabilities, accounts, costs, expenses, liens, obligations, injunctive relief,
fees, actions, causes of action (at law, in equity, under federal or state law,
in any kind of forum), suits, promises, rights, rights to subrogation, rights to
contribution, and remedies of any nature whatsoever) in law or at equity related
to the Licensed Patents, whether known or unknown, which may have arisen prior
to the Effective Date.

 
5.
PAYMENTS. 

 

 
5.1.
Release Fee Payment.

 
As consideration for LICENSOR entering into the release set forth in Section
4.1, LICENSEE agrees to pay LICENSOR Four Hundred Thousand ($400,000.00) U.S.
Dollars by wire transfer to the following account on the Effective Date:


4

--------------------------------------------------------------------------------


 
*TEXT OMITTED AND FILED SEPARATELY. CONFIDENTIAL TREATMENT REQUESTED BY
ELECTRONIC CLEARING HOUSE, INC. UNDER 17 C.F.R. SECTIONS 200.80(b)(4) 200.83 AND
240.24b-2
 
Beneficiary:
LML Patent Corp.
Beneficiary Address:
1330 Riverbend Drive, Suite 600
Dallas, Texas 75247
Bank Name:
*
Bank Address:
*
Bank Account #:
*
Bank Routing #:
*



The Release Fee Payment is not refundable. Said payment recognizes part of the
ECC transaction volume of the LICENSEE has been generated from other parties and
the payment by LICENSEE will therefore inure to the benefit of those same
parties whose transactions LICENSEE has processed as ECC transactions over the
years such that those parties will not be required to also make any royalty
payment, except as set forth in Section 5.3, on such past transactions.



 
5.2.
Standstill Fee Payment.

 
As consideration for LICENSOR entering in the Standstill agreement set forth in
Section 10.15 herein, LICENSEE agrees to pay LICENSOR Two Hundred Thousand
($200,000.00) U.S. Dollars by wire transfer to the above account on the
Effective Date. This paragraph shall not supercede any provision set forth in
Section 10.15 herein.



 
5.3.
Direct Consumer Field Running Royalties.

 

 
(a)
* performed by LICENSEE. As further consideration for entering into this
Settlement and License Agreement, on transactions processed on or after April 1,
2006, LICENSEE agrees to pay running royalties to LICENSOR *.

 

 
(b)
* Coordinated by Third Party. For * coordinated by a third party wherein
LICENSEE performs a portion of the ECC activity, * LICENSEE will be required to
do the following:

 

 
(1)
LICENSEE will advise the party coordinating the ECC activity, in writing with a
copy to LICENSOR, that they can qualify the transactions under this Settlement
and License Agreement for a payment of *. Should either the party or LICENSEE
pay the * to LICENSOR, LICENSOR shall have no further rights against LICENSEE or
the third party with regard to the transactions in question.

 

 
(2)
Should LICENSEE advise the party of the opportunity to qualify the transaction
by making such royalty payment and they refuse to do so, for any reason, and
should LICENSEE decide not to pay the royalty itself, LICENSOR will leave
LICENSEE alone and pursue only the third party coordinating the ECC transaction.
LICENSEE’s activities and revenues for services provided as solely a Capture
Service Provider or an ACH Processor, whatever they may be, will not qualify
LICENSEE to make * to LICENSOR under any circumstance and LICENSOR agrees to
leave LICENSEE alone if written notice to the party, with a copy to LICENSOR,
was given by LICENSEE of the opportunity to qualify the transactions.

 

 
(c)
 Non-Qualified Transactions for Royalty Payment under this Agreement. LICENSOR
agrees that LICENSEE’s * , do not qualify as transactions for which a royalty
should be paid to LICENSOR unless an ECC transaction is performed or conducted
by LICENSEE in connection with LICENSEE’s *. LICENSEE will have no obligation or
liability to LICENSOR for a third party that may use LICENSEE’s *, even if used
as a first step in performing an ECC transaction (by someone other than
LICENSEE) and LICENSOR specifically agrees to leave LICENSEE alone in such
situations. LICENSEE will have no obligation or liability to LICENSOR for a
third party that performs an ECC transaction and subsequently asks LICENSEE to *
 the transaction other than to provide to LICENSOR in writing the name of the
third party performing ECC transactions. Should LICENSEE have performed the ECC
function on a transaction *, then LICENSEE’s only obligation to LICENSOR will be
the single payment as set forth in 5.3.(a) for a *. Should LICENSEE * a Visa POS
Check transaction, its only obligation to LICENSOR will be the payment of *
LICENSEE receives for being the Acquiring Processor and/or Third Party
Processor, depending on whatever role LICENSEE plays with the specific Visa POS
Check * transaction.

 
5

--------------------------------------------------------------------------------


 
*TEXT OMITTED AND FILED SEPARATELY. CONFIDENTIAL TREATMENT REQUESTED BY
ELECTRONIC CLEARING HOUSE, INC. UNDER 17 C.F.R. SECTIONS 200.80(b)(4) 200.83 AND
240.24b-2
 

 
(d)
Rate for *. As further consideration for entering into this Settlement and
License Agreement, on transactions processed on or after April 1, 2006, LICENSEE
agrees to pay running royalties to LICENSOR*.

 

 
(e)
No Royalty Payment for *. No royalty will be due LICENSOR on * from LICENSEE or
any other party, including Visa, banks, merchants, ISO’s, processors or such
other parties that may assist in processing such transactions, that are
processed by Visa for those merchants and/or banks who use LICENSEE as either
their Acquirer Processor and/or Third Party Processor provided that LICENSEE has
not received any fees or revenue from VISA for such transactions. Should
LICENSEE receive any Acquirer Processor and/or Third Party Processor fees in
association with processing a *, such fee will be counted toward the royalty
obligation LICENSEE has to LICENSOR as defined in Section 5.3.(d).

 

 
(f)
Particular Merchant Rate. Once a running royalty rate has been established for a
particular merchant (i.e. 5.3(d)), the running royalty rate for that merchant
will be calculated, during the License Term, in that manner even if the use of
the Visa network is discontinued, provided however, that if the Visa network is
discontinued, LICENSEE’S pricing to such Merchant shall not increase by * above
the rate that the Visa bank or Visa charged to that Merchant prior to the
discontinuation of the Visa network. If LICENSEE’S pricing to such Merchant does
increase by *, the transactions for that merchant will be considered Non-Visa
ECC Transactions and the running royalty rate set forth in Section 5.3(a) will
apply.

 

 
5.4.
Running Royalty Payments, Timing and Reports.

 

 
(a)
Payments. Running royalty payments are to be deposited via the ACH to the same
LICENSOR bank account identified in Section 5.1. Running royalty payments are
not refundable.

 

 
(b)
Timing. All running royalties payable pursuant to Sections 5 are to be paid to
LICENSOR by LICENSEE within fifteen (15) days of the end of each calendar
quarter during the License Term. LICENSEE shall keep full and true books of
account and other records in sufficient detail so that the royalties due and
payable to LICENSOR hereunder may be properly ascertained. When any royalty
payment is due, LICENSEE shall report to LICENSOR the number of non-Visa ECC
transactions and Gross Revenue from Visa ECC Transactions originated in the
Direct Consumer Field for the period for which the royalty payment is due.
LICENSOR shall have the right, at its expense, to have an independent
professional accountant audit LICENSEE’s books and records solely for the
purpose of determining the accuracy of any royalty payments due and payable
hereunder; provided that LICENSOR provides LICENSEE with reasonable prior
notice, and such audit is conducted during normal business hours. Such audits
may be conducted no more than once per calendar year. Any information obtained
as a result of such audits shall be maintained by the independent professional
accountant in confidence, and only disclosed to LICENSOR to the extent necessary
to collect any underpayment by LICENSEE under this Settlement and License
Agreement. If the audit shows an underpayment of more than seven percent (7%),
LICENSEE shall reimburse for the full cost of the audit.

 
6

--------------------------------------------------------------------------------


 
*TEXT OMITTED AND FILED SEPARATELY. CONFIDENTIAL TREATMENT REQUESTED BY
ELECTRONIC CLEARING HOUSE, INC. UNDER 17 C.F.R. SECTIONS 200.80(b)(4) 200.83 AND
240.24b-2
 

 
(c)
Interest on Overdue Royalties. LICENSEE covenants and agrees to pay to LICENSOR
interest upon any of the royalties payable under Sections 5 that are in arrears
at the lower of the rate of 9 percent (9%) per annum and the maximum rate
allowed by applicable law which interest shall be payable by LICENSEE at the
same time as payment of any part of the principal amount in respect of which it
is owed.

 

 
5.5.
Direct Consumer Field Most Favored Running Royalty Rates. If, at any time during
the term of this Settlement and License Agreement, LICENSOR grants a license to
the Licensed Patents in the Direct Consumer Field to any third party, other than
an Affiliate of LICENSOR, * running royalty rate lower than that specified in
Section 5.3(a), or at a percentage of Gross Revenue from * royalty rate lower
than that specified in Section 5.3(d), regardless of any transaction volume
levels that might be involved in the third party agreement to qualify for said
running royalty rate, LICENSEE shall be immediately advised and shall be
entitled to receive such reduced running royalty rate with respect to the
Licensed Activity, effective as of the date that the reduced running royalty
rate is provided to such third party and shall not be subject to any transaction
volume qualifying level in order to receive the lower running royalty rate. Upon
good cause shown, and provided that LICENSOR does not acknowledge that it has
granted a reduced running royalty rate with respect to the Licensed Activity,
LICENSEE shall have the right, at its expense, to have an independent
professional accountant audit, no more than once per year, LICENSOR’s running
royalty rates and, if it is found that a lower running royalty rate has been
offered to others and not immediately offered to LICENSEE according to this
section, LICENSOR agrees to pay all audit expenses and to return all running
royalties paid over those that would have been paid at the lower running royalty
rate plus an interest rate of 9% per annum on such funds. Any information
obtained as a result of such audits shall be maintained by the independent
professional accountant in confidence, and only disclosed to LICENSEE to the
extent necessary to inform LICENSEE of any overpayment by LICENSEE under this
Settlement and License Agreement.

 
6.
CONFIDENTIALITY.

 

 
6.1.
The terms and conditions of this Settlement and License Agreement shall
constitute confidential information of each Party (“Confidential Information”).
No Party shall disclose any Confidential Information to any third Person without
the prior written consent of the other Party, except that a Party may disclose
Confidential Information as required by SEC rules and/or regulations and may
also disclose Confidential Information in response to a discovery request,
subpoena or court order to produce such Confidential Information, or as
otherwise required by law.

 

 
6.2.
Notwithstanding the provisions of Section 6.1, LICENSOR may release publicly the
statement in substantially the same form as attached hereto as Exhibit 3 and
LICENSEE may release publicly the statement in substantially the same form as
attached hereto as Exhibit 5.

 

 
6.3.
In reference to the identity of ISO’s, processors, merchants, banks and such
other information that is shared by LICENSEE under Section 3.5 of this
Settlement and License Agreement with LICENSOR, LICENSOR agrees such data will
be considered Confidential Information and LICENSOR agrees to limit access
thereto to only those with a need to know. LICENSOR specifically agrees that
such information will never be used by LICENSOR in any manner other than to
honor the spirit and terms as set forth in Section 3.5 of this Settlement and
License Agreement and, under no circumstances shall the information be used for
marketing, promotional or any similar activity by LICENSOR or its Affiliates.

 
7.
REPRESENTATIONS AND WARRANTIES. The express representations and warranties
contained in this Section 7 of this Settlement and License Agreement are the
only representations and warranties made by either Party. No other
representations or warranties shall be implied in law or in fact.

 

 
7.1.
LICENSOR. LICENSOR represents and warrants as follows.

 

 
(a)
LICENSOR is a corporation organized and validly existing under the laws of the
state of its incorporation and has all requisite corporate power and authority
to enter into and legally perform its obligations under this Settlement and
License Agreement. When executed and delivered, this Settlement and License
Agreement shall constitute a valid and binding obligation of LICENSOR, legally
enforceable against it in accordance with its terms.

 
7

--------------------------------------------------------------------------------


 
*TEXT OMITTED AND FILED SEPARATELY. CONFIDENTIAL TREATMENT REQUESTED BY
ELECTRONIC CLEARING HOUSE, INC. UNDER 17 C.F.R. SECTIONS 200.80(b)(4) 200.83 AND
240.24b-2
 

 
(b)
LICENSOR represents that it has the right, authority and capacity to enter into
this Settlement and License Agreement and grant the rights set forth in Section
3. LICENSOR further represents that no person other than LICENSOR has the right
to enforce any of the rights in the Licensed Patents that are the subject of
this Settlement and License Agreement.

 

 
(c)
LICENSOR represents that it has not entered into any agreement in conflict with
this Settlement and License Agreement or which would interfere with or diminish
the rights granted hereunder.

 

 
7.2.
LICENSEE. LICENSEE represents and warrants as follows.

 

 
(a)
LICENSEE is a corporation organized and validly existing under the laws of the
state of its incorporation and has all requisite corporate power and authority
to enter into and legally perform its obligations under this Settlement and
License Agreement. When executed and delivered, this Settlement and License
Agreement shall constitute a valid and binding obligation of LICENSEE, legally
enforceable against it in accordance with its terms.

 

 
(b)
LICENSEE represents that it has the right, authority and capacity to enter into
this Settlement and License Agreement and to accept the rights set forth in
Section 3, and undertake the payment and royalty obligations set forth in
Section 5.

 

 
(c)
LICENSEE represents that it has not entered into any agreement in conflict with
this Settlement and License Agreement or which would interfere with or diminish
the rights granted hereunder.

 
8.
INVESTIGATION AND ENFORCEMENT. LICENSOR covenants and agrees that if LICENSEE
notifies it in writing of any third party who appears to be conducting the
Licensed Activity without a license from LICENSOR (such notice shall include a
detailed explanation supported by documents if available) as to why LICENSEE
believes that the third party appears to be conducting the Licensed Activity,
LICENSOR will investigate the same in good faith and will take reasonable
efforts to initiate license discussions with or enforce its patent rights
against such third party.

 
9.
TERMINATION AND SURVIVAL.

 

 
9.1.
Termination. Except as specifically set forth in Sections 9.2 through 9.5
herein, the license grants and covenants in Section 3 and the royalty provisions
in Section 5 are non-terminable.

 

 
9.2.
Failure to Pay Royalties. In the event that LICENSEE fails to meet its
obligations under Section 5, LICENSOR may not file a patent infringement suit
and is limited to only filing a breach of contract action seeking to collect the
unpaid royalties. However, prior to filing any such action, LICENSOR must
provide written notice to LICENSEE, followed by a thirty (30) day period during
which LICENSEE may cure any breaches, and if such breaches are not cured during
that thirty (30) day period, there shall be another thirty (30) day period
during which the parties shall negotiate in good faith to resolve their dispute.
Any action for breach of this Settlement and License Agreement will be submitted
to the American Arbitration Association and the decision of a single arbitrator
shall be deemed binding on both Parties. In any such action, the parties agree
that time is of the essence and agree that the discovery period shall not be
longer than 60 days. The parties also agree to jointly ask the arbitrator to
issue his/her decision within 150 days from initiation of the action. If the
arbitrator decides to hold a hearing/trial in any such action, such
hearing/trial shall be held in Dallas, Texas or Phoenix, Arizona. The arbitrator
shall have experience with patent license disputes.

 

 
9.3.
Finding of Invalidity or Unenforceability. If the claims of the ‘988 Patent that
are asserted in the Delaware Litigation are declared invalid or unenforceable in
a final judgment rendered by any U.S. District Court or binding decision of an
administrative body, the obligation of LICENSEE to pay a running royalty with
respect to ECC transactions conducted in the Direct Consumer Field, on or after
the date of said final judgment shall terminate. However, if the finding of
invalidity or unenforceability is overturned on appeal for any of the asserted
claims of the ‘988 Patent, the running royalty provisions of Section 5.3 will be
reinstated and LICENSEE will pay LICENSOR on the next subsequent Royalty Payment
Date the royalties due for ECC transactions conducted after the date of the
final judgment.

 

 
9.4.
Finding of Non-Infringement. If Telecheck or Nova are found in a Final Judgment
not to infringe the claims of the ‘988 Patent that are asserted in the Delaware
Litigation, the obligation of LICENSEE to pay a running royalty with respect to
ECC transactions conducted in the Direct Consumer Field, on or after the date of
the Final Judgment shall terminate. However, if the finding of non-infringement
is overturned on appeal, and a Final Judgment is then entered against Telecheck
or Nova in favor of LICENSOR, for any of the asserted claims of the ‘988 Patent
the running royalty provisions of Section 5 will be reinstated and LICENSEE will
pay LICENSOR on the next subsequent Royalty Payment Date the royalties due for
ECC transactions in the Direct Consumer Field conducted after the date of the
Final Judgment. If the Delaware Litigation is decided in LML’s favor and either
TeleCheck or Nova file an appeal, LICENSEE will continue all royalty payments
hereunder to LICENSOR pending such appeal. If such appeal results in a finding
that TeleCheck or Nova do not to infringe the claims of the ‘988 patent, the
obligation of LICENSEE to pay a running royalty with respect to ECC transactions
conducted in the Direct Consumer Field shall terminate.

 
8

--------------------------------------------------------------------------------


 
*TEXT OMITTED AND FILED SEPARATELY. CONFIDENTIAL TREATMENT REQUESTED BY
ELECTRONIC CLEARING HOUSE, INC. UNDER 17 C.F.R. SECTIONS 200.80(b)(4) 200.83 AND
240.24b-2
 

 
9.5.
Survival. The provisions of this Settlement and License Agreement shall survive
except to the extent a provision is terminated in accordance with specific
provisions contained herein.

 
10.
MISCELLANEOUS PROVISIONS.

 

 
10.1.
Amendment/Waiver. No modification, amendment, supplement to or waiver of any
provision of this Settlement and License Agreement will be binding upon the
Parties unless made in a writing signed by the Parties. A failure of any Party
to exercise any right provided for herein shall not be deemed to be a waiver of
any right hereunder.

 

 
10.2.
Assignment. This Settlement and License Agreement may not be assigned or
transferred by a Party without the prior written consent of the other Party (not
unreasonably withheld); provided, however, that either Party may assign its
rights and obligations under this Settlement and License Agreement, in whole or
in part to, any subsequent purchaser of such Party or any material portion of
its assets (whether such sale is structured as a sale of stock, a sale of
assets, a merger or otherwise), provided, further that (in the event that such
subsequent purchaser conducted ECC transactions prior to the date of purchase)
any such subsequent purchaser of LICENSEE is already a licensee under the
Licensed Patents. If such subsequent purchaser of LICENSEE is not a licensee
under the Licensed Patents but has conducted ECC transactions prior to the date
of purchase for which royalties would be due to LICENSOR, this Settlement and
License Agreement may still be assigned if, and only after, such subsequent
purchaser enters into a release agreement with LICENSOR for any and all such
transactions it conducted prior to the date of the release and pays LICENSOR a
fee equal to what LICENSOR would have received if the transactions had been
processed under LICENSEE’S running royalty fee structure as set forth in Section
5.3. If such subsequent purchaser of LICENSEE or any material portion of its
assets is not a licensee under the Licensed Patents but has not conducted ECC
transactions prior to the date of purchase for which royalties would be due to
LICENSOR, this Settlement and License Agreement may be assigned to said
subsequent purchaser by LICENSEE without further qualification. This Settlement
and License Agreement shall be binding upon and inure to the benefit of the
permitted assigns and successors of the Parties.

 

 
10.3.
Inclusion of Acquired Companies. In the event that LICENSEE acquires another
company or business, or acquires products, services, technology, assets or
business operations, the license and rights granted to LICENSEE under this
Settlement and License Agreement may be extended to, and shall cover, such
acquired company or business, if and only after, LICENSEE enters into a release
agreement with LICENSOR for any and all ECC Direct Consumer Field transactions
such company or business conducted prior to the date of the release and pays
LICENSOR a fee equal to what LICENSOR would have received if the transactions
had been processed under LICENSEE’S running royalty fee structure as set forth
in Section 5.3.

 

 
10.4.
Entire Settlement and License Agreement. This Settlement and License Agreement
sets forth the entire agreement between the Parties as it relates to the subject
matter of this Settlement and License Agreement, and such documents replace and
supersede any and all prior agreements, promises, proposals, representations,
understandings and negotiations, written or not, between the Parties relating to
the same.

 

 
10.5.
Expenses. Except as otherwise specifically provided in this Settlement and
License Agreement, all costs and expenses incurred in connection with this
Settlement and License Agreement and the transactions contemplated hereby shall
be paid by the Party incurring such costs or expenses.

 

 
10.6.
Governing Law and Choice of Forum. Except as provided under Section 9.2, this
Settlement and License Agreement shall be construed and interpreted in
accordance with the laws of Delaware, without regard to conflict of law
provisions. Except as provided under Section 9.2, any disputes arising hereunder
shall be resolved in a Court of competent jurisdiction in Wilmington, Delaware.

 
9

--------------------------------------------------------------------------------


 
*TEXT OMITTED AND FILED SEPARATELY. CONFIDENTIAL TREATMENT REQUESTED BY
ELECTRONIC CLEARING HOUSE, INC. UNDER 17 C.F.R. SECTIONS 200.80(b)(4) 200.83 AND
240.24b-2
 

 
10.7.
Headings. The Section headings contained in this Settlement and License
Agreement are for convenience of reference only and shall not serve to limit,
expand or interpret the Sections to which they apply, and shall not be deemed to
be a part of this Settlement and License Agreement.

 

 
10.8.
Interpretation; Construction. The Parties have participated jointly in the
negotiation and drafting of this Settlement and License Agreement. In the event
an ambiguity or question of intent or interpretation arises, this Settlement and
License Agreement shall be construed as if jointly drafted by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any provision of this Settlement and License
Agreement. The word “including” shall mean “including without limitation.”

 

 
10.9.
Licensee’s Retained Rights. The Parties acknowledge and agree that the Licensed
Patents are “intellectual property” as defined in Section 101(35A) of the United
States Bankruptcy Code, as the same may be amended from time to time (the
“Code”), which have been licensed hereunder in a contemporaneous exchange for
value. The Parties further acknowledge and agree that if LICENSOR (i) becomes
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due; (ii) applies for or consents to the appointment of
a trustee, receiver or other custodian for it, or makes a general assignment for
the benefit of its creditors; (iii) commences, or has commenced against it, any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceedings;
or (iv) elects to reject, or a trustee on behalf of it elects to reject, this
Settlement and License Agreement or any agreement supplementary hereto, pursuant
to Section 365 of the Code (“365”), or if this Settlement and License Agreement
or any agreement supplementary hereto is deemed to be rejected pursuant to 365
for any reason, this Settlement and License Agreement, and any agreement
supplementary hereto, shall be governed by Section 365(n) of the Code (“365(n)”)
and LICENSEE will retain and may elect to fully exercise its rights under this
Settlement and License Agreement in accordance with 365(n).

 

 
10.10.
Notices. If a Party is required or permitted to give notice to the other Party
under this Settlement and License Agreement, such notice shall be deemed given
either (a) when transmitted by facsimile or (b) two business days after
depositing the notice in the U.S. mail, first-class postage prepaid, at the
address specified below, or at such other address or facsimile number as the
Party may specify in writing in accordance with this Section. 

 

 
10.11.
Scope of Agreement. Unless expressly provided to the contrary in this Settlement
and License Agreement, this Settlement and License Agreement shall be binding
upon and inure to the benefit of the parties, their successors in interest,
their assigns and licensees, successors, assigns, and heirs.

 
To LICENSOR
 
Mr. Patrick H. Gaines
CEO and President
LML Patent Corp.
Suite 1680
1140 West Pender St.
Vancouver, BC V6E 4GI
 
with copy to:
 
Russell E. Levine, P.C.
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
To ECHO
 
Mr. Joel M. Barry
Chairman of the Board and CEO
Electronic Clearing House, Inc.
730 Paseo Camarillo
Camarillo, California 93010
 
 
with copy to:
 
V. Joseph Stubbs
Stubbs Alderton & Markiles, LLP
15260 Ventura Boulevard
20th Floor
Sherman Oaks, California 91403
 
 

 
10.12.
Relationship of the Parties. This Settlement and License Agreement does not
constitute and shall not be construed as constituting a partnership or joint
venture between LICENSOR and LICENSEE, and neither Party shall have any right to
obligate or bind the other Party in any manner whatsoever, and nothing herein
contained shall give or is intended to give any rights of any kind to any third
persons, except as expressly provided herein.

 
10

--------------------------------------------------------------------------------


 
*TEXT OMITTED AND FILED SEPARATELY. CONFIDENTIAL TREATMENT REQUESTED BY
ELECTRONIC CLEARING HOUSE, INC. UNDER 17 C.F.R. SECTIONS 200.80(b)(4) 200.83 AND
240.24b-2
 

 
10.13.
Severability. If any provision of this Settlement and License Agreement is found
or held to be invalid or unenforceable, the meaning of said provision will be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation shall save such provision, it will be severed
from the remainder of this Settlement and License Agreement, as appropriate. The
remainder of this Settlement and License Agreement shall remain in full force
and effect unless the severed provision is essential and material to the rights
or benefits received by either Party. If either Party deems the severed
provisions to be material, then that Party may terminate this Settlement and
License Agreement upon giving thirty (30) days prior written notice.

 

 
10.14.
Counterparts. This Settlement and License Agreement, which with exhibits
included consists of 30 pages, may be executed in two or more counterparts, each
of which shall be considered one and the same document.

 

 
10.15.
Standstill. The parties agree that neither party shall initiate any patent
infringement suit, action, or administrative proceeding against the other in the
United States or Canada prior to April 1, 2009, except for breach of this
Settlement and License Agreement, and the parties further agree that any and all
statute of limitations, claims for monetary damages and other defenses are
tolled during this standstill period. Any such suit filed after April 1, 2009
shall be preceeded by a sixty (60) day notice to the other party prior to
initiation of any suit, during which time the parties shall negotiate in good
faith to informally resolve any disputes that may exist between them.

 
* * * * *


IN WITNESS WHEREOF, the Parties have caused this Settlement and License
Agreement to be executed by their duly authorized officers as of the Effective
Date.


LML PATENT CORP.
 
By:
 
 
Name:
Patrick H. Gaines
 
Title:
CEO and President
 
Dated:
March __, 2006
 



ELECTRONIC CLEARING HOUSE, INC.
XPRESSCHEX, INC.
       
By:
 
By:
 
Name:
Joel M. Barry
Name:
 
Title:
Chairman of the Board and CEO
Title:
 
Dated:
March __, 2006
Dated:
March __, 2006



11

--------------------------------------------------------------------------------




EXHIBIT 1


IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE


LML PATENT CORP.,
 
Plaintiff,
 
v.
 
TELECHECK SERVICES, INC.,
ELECTRONIC CLEARING HOUSE, INC.,
XPRESSCHEX, INC., and
NOVA INFORMATION SYSTEMS, INC.
 
Defendants.
)
)
)
)
)
)
)
)
)
)
)
)
)
 
 
 
 
 
Civil Action No. 04-858 SLR
 
Jury Trial Demanded



STIPULATED DISMISSAL PERTAINING
TO SOME BUT NOT ALL DEFENDANTS
 
WHEREAS, plaintiff, LML Patent Corp., and defendants Electronic Clearing House,
Inc. and XpressChex, Inc., as indicated by the signature of counsel appearing
below, have agreed to the dismissal of Electronic Clearing House, Inc. and
XpressChex, Inc. from this action pursuant to Federal Rule of Civil Procedure 41
and subject to the terms of this Order and a confidential Settlement and License
Agreement, dated March __, 2006,
 
NOW, THEREFORE, it is ordered as follows:
 
1.     The claims by LML Patent Corp. against Electronic Clearing House, Inc.
and XpressChex, Inc. are hereby dismissed with prejudice with respect to
Electronic Clearing House, Inc. and XpressChex, Inc.
 
2.     Each party shall bear its own costs and attorneys fees attributable to
the prosecution and defense of the claims against Electronic Clearing House,
Inc. and XpressChex, Inc.
 
3.     As a result of this stipulated dismissal, the following motions are
rendered moot:
 

 
·
LML’S MOTION FOR SUMMARY JUDGMENT NO. 2: FOR A RULING THAT ECHO INFRINGES CLAIMS
1, 2, 4, 5, 6, 9, 10, 11 AND 16 OF THE ‘988 PATENT (Dkt. No. 315)

 

 
·
ECHO AND XPRESSCHEX’S MOTION FOR SUMMARY JUDGMENT OF NON-INFRINGEMENT (Dkt. No.
347)

 
STIPULATED AND AGREED


12

--------------------------------------------------------------------------------




/s/ Richard K. Herrmann
 
/s/ Francis DiGiovanni
Richard K. Herrmann #405
MORRIS JAMES HITCHENS & WILLIAMS
222 Delaware Avenue, 10th Floor
Wilmington, Delaware 19801
(302) 888-6800
rherrmann@morrisjames.com
 
Russell E. Levine, P.C.
Jamie H. McDole
KIRKLAND & ELLIS LLP
200 East Randolph Drive
Chicago, Illinois 60601
312.861.2000
 
Counsel for Plaintiff
LML Patent Corp.
 
Francis DiGiovanni (I.D. No. 3189)
CONNOLLY BOVE LODGE & HUTZ LLP
The Nemours Building
1007 N. Orange Street
Wilmington, Delaware 19801
302.658.9141
fdigiovanni@cblh.com
 
Mark B. Mizrahi
BELASCO JACOBS & TOWNSLEY, LLP
Howard Hughes Center
6100 Center Drive, Suite 630
Los Angeles, CA 90045
310.743.1188
 
Counsel for Defendants
Electronic Clearing House, Inc.
and Xpresschex, Inc. 





SO ORDERED this ______ day of ______________________, 2006.
 

     
Judge Sue L. Robinson



13

--------------------------------------------------------------------------------




CERTIFICATE OF SERVICE
I hereby certify that on the __ day of _______, 2006, I electronically filed the
foregoing document, STIPULATED DISMISSAL, with the Clerk of the Court using
CM/ECF which will send notification of such filing to the following:
 
Francis DiGiovanni, Esq. (I.D. No. 3189)
CONNOLLY BOVE LODGE & HUTZ
The Nemours Building
1007 N. Orange Street
Wilmington, Delaware 19801
 
Mark B. Mizrahi, Esq.
BELASCO JACOBS & TOWNSLEY
Howard Hughes Center
6100 Center Drive, Suite 630
Los Angeles, CA 90045
 
Richard D. Kirk, Esq. (I.D. No. 922)
THE BAYARD FIRM
222 Delaware Avenue, Suite 900
Wilmington, DE 19801
Mark Scarsi, Esq.
Vision Winter, Esq.
O'Melveny & Myers LLP
400 South Hope Street
Los Angeles, CA 90071
 
 
William Marsden, Esq.
Timothy Devlin, Esq.
Fish & Richardson
919 N. Market Street, Suite 1100
Wilmington, DE 19801





/s/ Richard K. Herrmann
Richard K. Herrmann (I.D. No. 405)
Mary B. Matterer (I.D. No. 2696)
MORRIS, JAMES, HITCHENS & WILLIAMS
222 Delaware Avenue, 10th Floor
Wilmington, Delaware 19801
302.888.6800
rherrmann@morrisjames.com
mmatterer@morrisjames.com



Counsel for Plaintiff LML Patent Corp.



14

--------------------------------------------------------------------------------




EXHIBIT 2
 
 
___________, 2006
 
VIA FACSIMILE
 



The Honorable Louis C. Bechtle
Conrad, O'Brien, Gellman & Rohn PC
1515 Market Street, 16th Floor
Philadelphia, PA 19102-1916
 
 

 
Re:
LML Patent Corp. v. TeleCheck, et al,

D. Del., Civil Action No. 04-858 SLR
 
Dear Judge Bechtle:
 
This letter is to inform your Honor of a significant development in the above
captioned case. On March __, 2006, plaintiff LML Patent Corp. and defendants
Electronic Clearing House, Inc. and XpressChex, Inc. (collectively “ECHO”)
settled LML’s claims against ECHO. As a result of this settlement, LML and ECHO
signed and filed a stipulated dismissal of ECHO pursuant to Federal Rule of
Civil Procedure 41, attached hereto.
The dismissal of ECHO from this case renders moot LML’s November 10, 2005
application for fees relating to its motion to compel the production of
documents from ECHO. If you have any questions, please feel free to call me.



 
Very truly yours,
 
 
 
Richard K. Herrmann

 
RKH/djp
 
cc:
All counsel via email

 
15

--------------------------------------------------------------------------------




EXHIBIT 3


Statement for Public Release Pursuant to Section 6.2


Electronic Clearing House, Inc. and its wholly-owned subsidiary
Xpresschex, Inc. Enter Into Patent License With LML


VANCOUVER, BC, April 3, 2006 - LML Patent Corp. (“LML”), a wholly-owned
subsidiary of LML Payment Systems Inc. (the “Corporation”) (Nasdaq: LMLP)
announced today that Electronic Clearing House, Inc. and its wholly-owned
subsidiary Xpresschex, Inc. (collectively “ECHO”) have settled litigation, and
entered into a patent license agreement, with LML. The Settlement and License
Agreement provides ECHO with a license to LML’s patents for electronic check
conversion in the Direct Consumer Field (NACHA standard entry class code “POP”),
including LML’s U.S. Patent Nos. 5,484,988; 6,164,528 and 6,283,366. Terms of
the Settlement and License Agreement are confidential. 
 
“We are extremely pleased to have settled our litigation with ECHO and we
welcome them as another of our valued licensees,” said Patrick H. Gaines, chief
executive officer and president of LML Patent Corp. and LML Payment Systems Inc.
“Revenue attributed to the settlement is expected to be recorded this quarter
and revenue from running royalties is expected to be recorded in the period in
which they are earned,” he added. Mr. Gaines also said “Our litigation against
Telecheck and Nova will continue until they too acknowledge the value of our
patented technology.”
 
LML was represented in the license negotiations and in the litigation by Russell
E. Levine of the law firm Kirkland & Ellis LLP.“As a result of the settlement of
the litigation against ECHO, LML’s pending motion asking the court to rule as a
matter of law that ECHO infringes LML’s ‘988 patent will be dismissed as moot,”
said Mr. Levine. “Oral argument on that and other motions was held on December
19, 2005 and a decision from the court was expected prior to the scheduled trial
date in April 2006,” Mr. Levine added. “LML’s similar motions related to the
other defendants, Telecheck Services, Inc. and Nova Information Systems, Inc.
will remain pending as will other motions addressing issues not unique to ECHO,”
he added.
 
About LML Payment Systems Inc. (www.lmlpayment.com)
 
The Corporation, through its subsidiary LML Payment Systems Corp., is a
financial payment processor providing check processing solutions including
electronic check authorization, electronic check conversion (ECC) and primary
and secondary check collection including electronic check re-presentment (RCK)
to national, regional and local retailers. The Corporation also provides
selective routing of debit, credit and EBT transactions to third party
processors and banks for authorization and settlement. The Corporation’s
intellectual property estate, owned by subsidiary LML Patent Corp., includes
U.S. Patent No. 6,354,491, No. 6,283,366, No. 6,164,528, and No. 5,484,988 all
of which relate to electronic check processing methods and systems.
 
About Kirkland & Ellis LLP (www.kirkland.com)
 
Kirkland & Ellis LLP is a 1,000-attorney law firm representing global clients in
complex corporate and tax, workout, insolvency and bankruptcy, litigation,
dispute resolution and arbitration, and intellectual property and technology
matters. The Firm has offices in Chicago, London, Los Angeles, New York, Munich,
San Francisco and Washington.
 
Statements contained in this news release which are not historical facts are
forward-looking statements, subject to uncertainties and risks. For a discussion
of the risks associated with the Corporation’s business, please see the
documents filed by the Corporation with the SEC.
 
LML Payment Systems, Inc.
Patrick H. Gaines
President and CEO
(604) 689-4440
 
Investor Relations
(800) 888-2260
Kirkland & Ellis LLP
Brian Pitts
(312) 861-3115

 
16

--------------------------------------------------------------------------------




EXHIBIT 4


Non-Visa transaction types:
#1)
An ECC transaction in the Direct Consumer Field where LICENSEE serves as the
party that captures the check data and clears the transaction through the ACH.

#2)
An ECC transaction in the Direct Consumer Field where another party has captured
the check data and is having LICENSEE settle the transaction through the ACH.

#3)
An ECC transaction in the Direct Consumer Field where LICENSEE captures the
check data and transfers the capture file off to the third party (or designee)
for ACH processing.

#4)
A point of purchase check transaction that is processed through LICENSEE’s
verification database, whether as a prelude to being converted by another party
or not.

#5)
A point of purchase guarantee transaction wherein LICENSEE provides a check
guarantee service and in so doing, uses or accepts an electronic file from
itself or any party, whether the check data was captured through ECC or not.



Visa transaction types:
#6)
LICENSEE operates as the Third Party Processor.

#7)
LICENSEE operates as an Acquirer Processor.

#8)
LICENSEE sells the Visa ECC Transaction service directly to a merchant and
thereby processes Direct Consumer Field transactions both as the Acquirer
Processor and the Third Party Processor.

#9)
Participating Transactions are Direct Consumer Field transactions that do not
get directed to LICENSEE as the Third Party Processor but are settled directly
between the merchant, Visa and the check writer banks.



17

--------------------------------------------------------------------------------




EXHIBIT 5
 
FOR IMMEDIATE RELEASE
 
Electronic Clearing House (ECHO) Settles Patent Litigation
 
Camarillo, Calif., April 3, 2006 - Electronic Clearing House, Inc. (NASDAQ:
ECHO), a leading provider of electronic payment and transaction processing
services, announced today that it and its wholly owned subsidiary, XpressCheX,
Inc., have reached an agreement with LML Patent Corp. (“LML”), a wholly-owned
subsidiary of LML Payment Systems Inc., to settle a litigation matter alleging
infringement of certain LML patents.
 
Under the terms of the settlement, ECHO and XpressCheX entered into an agreement
to license LML’s patents for electronic check conversion in the Direct Consumer
Field (NACHA standard entry class code “POP”), including LML’s U.S. Patent Nos.
6,354,491; 5,484,988; 6,164,528 and 6,283,366.


Each of ECHO, XpressCheX and LML also agreed, for a period continuing through
April 1, 2009, not to initiate any other patent infringement claims in the
United States or Canada against each other.


Specific financial and other terms of the agreement were not disclosed.


“We are pleased to put the LML patent issue behind us.  Whenever possible, we
believe it is preferable to resolve business uncertainties so, in this
case, while we were confident in our own legal position, we felt reaching
a settlement prior to a long and costly trial was the best option.  With this
settled, we can now dedicate our time and resources toward an effective
execution of our strategic sales and operational initiatives,” stated Joel
Barry, Chairman and Chief Executive Officer of ECHO.


About Electronic Clearing House, Inc. (ECHO)
ECHO (www.echo-inc.com) provides a complete solution to the payment processing
needs of merchants, banks and collection agencies. ECHO's services include debit
and credit card processing, check guarantee, check verification, check
conversion, check re-presentment, and check collection.


Contact:
Donna Rehman, Corporate Secretary
(800) 262-3246, ext. 8533
Electronic Clearing House, Inc.
Camarillo, CA
URL:http://www.echo-inc.com
E-MAIL:corp@echo-inc.com


#    #    #
 
 
18

--------------------------------------------------------------------------------